Fein, J. (concurring).
On September 6, 1975, Frank Durso (Frank), while driving his automobile, was stopped for a red light when his car was hit in the rear by a New York City Sanitation Department truck. The impact pushed Frank’s automobile 10 to 20 feet into the intersection, causing so much damage to the automobile as to require that it be junked. Frank, who refused immediate medical attention at the scene, went to the nearby offices of his medical doctor, complaining of excruciating pain. The doctor recommended bed rest and aspirin. By the following Monday, September 12, 1975, when the pain failed to subside, Frank visited Dr. Gary Gallo, an orthopedist who had previously treated him for a back sprain in June, 1975. He had also suffered a back sprain in 1970. Following the September 6, 1975 accident with the sanitation truck, Frank complained to Dr. Gallo of a “toothache-like” pain that ran down from his spine to his buttocks. Dr. Gallo conducted several tests which indicated a back condition which had not appeared when these same tests were given for the prior two incidents. Frank saw Dr. Gallo on a regular basis, and as early as September 26 (20 days after the accident) Dr. Gallo diagnosed a protruding (herniated) disc. Frank obtained some relief and was able to return to work within seven weeks after the accident. He was required *459to wear an elastic belt. He was placed on light duty and only assigned as a letter carrier at Christmas time that year. This assignment did not last very long, and Frank was frequently required to have assistance and given intermittent light duty. The “toothache-like” pain continued. Dr. Gallo indicated surgery might be necessary. In 1976 there was some temporary improvement. However, in early 1977 the pain increased and was “frequent or worse than it had been”. Frank was seeing Dr. Gallo every eight weeks. Prior to May, 1977 and again several times thereafter surgery was discussed. By September Frank could barely lift his leg, there was great pain and surgery was again discussed. On January 23, 1978 an incident occurred which the city later described as “significant” and the dissent refers to as “critical”. On that date, Frank and 8 to 10 fellow employees were pushing a small empty mail truck out of the snow when he sustained another back injury, which Dr. Gallo testified merely aggravated his existing condition, which Dr. Gallo had diagnosed as a herniated disc. Frank was bedridden and on anti-inflammatory and pain-relieving drugs until March 8,1978, when he was admitted to the hospital for a myelogram and a presurgical workup and where he was put in traction for three weeks. The diagnosis of herniation was confirmed. Plaintiff was in constant, serious back pain. It was determined that surgery was required. On April 1, 1978 Frank was discharged and given medication to ease the pain. Hopefully, conservative treatment would succeed. However, it was not to be. Frank was readmitted to the hospital on June 30,1978 and remained there for 14 days, during which time surgery was performed, two spinal discs were removed and a fusion of his back was performed. He was in constant pain after the surgery. After discharge, he was fitted with a back brace. However, he had to remain in bed for the entire summer of 1978. Although his condition improved temporarily, it then worsened because the fusion did not take. At the time of trial the weakness in Frank’s left leg continued and he was suffering from pain which he described as at the same level as prior to the surgery. Dr. Gallo, plaintiffs’ medical expert, testified that the condition was permanent and that it was very likely that additional surgery would be required. He further testified that the competent producing cause of the herniated discs was the automobile accident involving the city’s sanitation truck. He further testified that during treatment of plaintiff it was discovered that he suffered from a congenital disease called “stenosis”, a narrowing of the root canals in the back. Both Dr. Gallo and Dr. Jonathan Korn (the city’s expert) stated that this condition is not produced by trauma. Dr. Gallo maintained throughout his testimony that the proximate cause of Frank’s back problem, the herniated discs, was the September, 1975 accident. Dr. Korn, who did not examine Frank, testified after reviewing Frank’s medical history. It was his opinion that the stenosis was the cause of the pain to plaintiff’s back and legs, although he conceded the obvious — that Frank had herniated discs which were undoubtedly caused by trauma and that such an injury was disabling and would cause severe pain and great suffering. Strangely enough, on direct examination, Dr. Korn, called as defendant’s expert, was never asked whether, in his opinion, the September, 1975 sanitation truck accident caused the herniation or whether plaintiff’s pain, disability and discomfort were due to stenosis rather than the herniated disc. Only on redirect did he testify in answer to a hypothetical question — that if a person suffered from a herniated disc, such as Frank was alleged to have sustained, it would be next to impossible for him to have continued working for two years without losing days from work. It is this answer which the dissent asserts was unequivocal testimony that the cause of the 1975 back injury was not the accident but Frank’s stenosis (his pre-existing congenital back condition). How the congenital stenosis could have been the cause of the back injury produced by the rear-end collision is not explained. The plain fact in the record *460is that Dr. Korn was never asked what caused the herniated discs or whether the 1975 accident and the herniated discs were causally related. The trial court properly told the jury that the only expert witness testifying as to the cause of the herniated discs was plaintiff’s doctor, Dr. Gallo. The dissent seems to suggest that the pain and suffering sustained by Frank was occasioned by the congenital stenosis and to discount almost completely the herniated discs found by Frank’s doctor, which defendant’s expert necessarily conceded were present. It was undisputed that a herniated disc is occasioned by trauma and stenosis is not, and that Frank’s pain and suffering was attributable to the herniated discs, albeit Dr. Korn asserted that stenosis caused pain. It is asserted in the dissent that the trial court did not seek to differentiate between the stenosis and the herniation and the causation of each. However the charge stated as follows: “In other words, the accident that you have heard described here where the truck hit the rear of the car and pushed it forward, you must find — if you find for the plaintiff that the injuries that he claims to have sustained or proximately caused by that occurrence” and further “Now, that is only my recollection of his testimony and it is important for you to take your recollection and it is your recollection that must govern here and not mine, but you do have an issue on the medical in this case and if you find that the plaintiff’s injuries to his back were in no way connected to the accident in 1975 with the City truck, then the plaintiff cannot recover at your hands. If you find that the truck injury was a concurrent proximate cause, in other words, that he did sustain injury that weakened the disc or weakened the back and then later on, January 26th in 1978 when he was pushing the jeep out of the snow, that if you find that that was an aggravation, then you can find for the plaintiff. Now, if you find that before this collision the plaintiff had a condition, a congenital condition to his back and further find that from the collision his condition was aggravated so as to cause suffering and disability, then the plaintiff is entitled to recover for any disability or pain resulting from such aggravation. He is not, however, entitled to recovery from any physical ailment or disability which existed prior to the collision or for any injuries from which he may now be suffering which were not caused or contributed to by this collision. Recovery must be confined to that damage due to the enhancement and aggravation of the pre-existing condition and not the condition itself. In essence, then, the plaintiff should be compensated to the extent that you find he was further disabled by the negligence of the City’s truckdriver in the operation of this truck. Now, if you find that the plaintiff had a bodily condition which made him more subject to the injury than a person in normal health, the defendant is nevertheless legally responsible for such injuries if any as to find the plaintiff suffered as a result of the negligence of the defendant even though those injuries due to said condition may have been greater than those which would have been suffered by a normal person under the same circumstances.” Although this portion of the charge may not have been couched in the clearest language, it plainly poses the issues in the case, when read in its entirety. The dissent further assigns error to that portion of the charge which stated “there was no proof as to any permanency from the injuries sustained in that accident.” However, it does not lie in the mouth of the defendant to complain about this. Plaintiffs’ counsel noted this error, but when the court stated that it would be confusing to recharge them on that, plaintiffs’ counsel replied “O.K.” If this be taken as a correct version of what occurred, it does inure to the benefit of defendant and not to plaintiffs. We deal here with defendant’s appeal. There is no appeal by plaintiffs. Moreover, read in context, it is clear that the Trial Judge was telling the jury that if they did not find the disc injury was caused by the accident with the sanitation truck, there was no basis for any claim of permanency. This plainly appears from the court’s charge as *461follows: “If you find that the plaintiff’s injuries were proximately caused by the defendant’s negligence as I have directed as a matter of law as to the negligence, now in the issue before you, if you find that his injuries as complained of as to the disc and the operation were not caused by no relationship to the truck accident, then in that event you would only consider his damages from the resulting truck accident itself which was six or seven weeks from work and the pain and suffering that he sustained during that period of time. There was no proof as to any permanency from the injuries sustained in that accident so that you can still find a verdict for the plaintiff, but based only on the damages as a result of that accident.” The dissent appears to overlook the context. The dissent emphasizes the reference to the defendant’s medical expert as a “paid witness”. When defense counsel took exception, the court suggested a correction. The defense counsel declined. Read in context, it is clear that the court was properly distinguishing plaintiff’s medical witness, who was the doctor who treated plaintiff throughout and who performed the operation. It is obvious he stood in a different category than the defendant’s expert, who merely examined the records made by Frank’s doctor and never examined the patient. Plainly there is a difference between a treating physician who also testifies as an expert — albeit he is paid for going to court — and an expert who testifies upon the basis of an examination of the records. The court quite properly noted the distinction. In this case, defendant failed to call its examining physician and relied solely on the expert. Whatever the reason, we should not now indulge defendant and afford it another opportunity to choose its expert, since the only issue in the case is one of damages. Next, the dissent faults the charge for failure to use the language of New York Pattern Jury Instructions with reference to the subsequent accident and suggests that the court did not instruct the jury in regard to a subsequent injury or accident in PJI 2:306 terms. The dissent appears to disregard that portion of the charge in which the court stated: “Now, if you find that subsequent to an original injury caused by the defendant City’s negligence and while the plaintiff was proceeding, in other words, with his physician’s instructions and in a reasonably careful manner in getting about, plaintiff was involved in a second accident, that was the accident where he was pushing the vehicle after work, the Post Office vehicle, the plaintiff is entitled to recover from the defendant if you find from any aggravation of his original injury”. Albeit this is not in the language of the Pattern Jury Instructions charge, it states its substance. The dissent goes on to state, “This is especially highlighted by the fact that plaintiff had a fairly good recovery from the accident at issue here, having resumed his regular daily chores as a letter carrier within a few months.” We have highlighted some of Frank’s problems in the years after the subject accident. This record of pain and suffering does not seem to demonstrate “a fairly good recovery”. In any event, the issue was for the jury. The dissent faults the Trial Judge for quoting Frank’s testimony that his back hurt “like a toothache”, in commenting on the testimony concerning the marital relations between Frank and Catherine. The dissent emphasizes the wife’s testimony that they had resumed sexual relations two and one-half months after the September, 1975 accident. However she also testified as follows: “Q: Mrs. Durso, with regard to your marital life, what effect if any has this, has' this injury had upon your marital life? A: Not as often as it used to be, not as often. I’d rather not talk about it, please.” The husband’s testimony, with respect to the same subject, reads as follows: “Q: Now, sir, after this truck accident when you were hit, can you tell us how your injury, the injuries that you sustained after that, the trouble that you had with your back has affected your marital life over these years? A: Yes sir. It decreased quite badly after the incident of 1975 in September. It got worse. Q: What got worse. A: My — how can I put it? Sexual *462relations with my wife * * * Q: What do you feel with regard to pain when you engage in such activity? A: It is more severe, it hurts, and I get that feeling like a toothache numbness feeling from the spine into the hip down the leg.” It was not error for the charge to refer to this testimony. The dissent several times makes the point that the court did not refer to Frank’s return to his job on a regular basis after the accident in September, 1975. The record is replete with evidence that Frank had problems with his back after the September, 1975 accident, was intermittently on light duty, and at other times had to have assistance, was almost always in pain and wore an elastic belt. The charge made clear that Frank had returned to work. This was so undisputed as to need no comment. The jury could not have been misled. The questions in this case related to damages, plainly jury questions. The charge was not a model. Few are. Perfection does not reside in the Pattern Jury Instructions either. The charge adequately dealt with the relevant issues. Even if the version of the charge rendered in the dissent was all that there was to it, no ground for a retrial exists. Plainly the defendant seeks a retrial to afford it an opportunity to try a new strategy, perhaps to call its examining physician, or to use another expert or to try the case without an expert. On the basis of this record there is no warrant for such relief. In my view the record amply justifies the amount of damages awarded to Frank. I agree that the damages awarded to Catherine Durso are excessive. However, I concur in result as to both, solely to afford the plaintiffs an opportunity to accept the proposed reductions in the verdict.